Gilbert, J.
Alice Crapps filed suit against her husband, Will Crapps, for temporary alimony and attorney’s fees. The testimony as to the earning capacity of the defendant was conflicting. There was evidence that he could not earn over $30 per month. Also there was positive evidence that he was capable of earning and had been earning $2 per day. The wife supported herself and their three children by her own labor. The court rendered a judgment allowing $15 per month temporary alimony for the support of the wife and three children, aged six, three, and one years, and $25 for counsel fees. The defendant excepted. The only errors assigned are, (1) that the amount is excessive; (2) that it was without evidence to support it and contrary to Jaw; (3) that the attorney’s fees are excessive. Held., that none of the errors assigned are meritorious. The evidence was sufficient to support the judgment. Osborne v. Osborne, 146 Ga. 344 (91 S. E. 61); Greenway v. Greenway, 147 Ga. 503 (94 S. E. 885).

Judgment affirmed.


Ail the Justices concur.